DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/23/2021 has been entered.

Status of Claims
Claim(s) 1 and 22 is/are currently amended. Claim(s) 2, 8-9, 11, 14-15, 29 and 31-33 has/have been canceled. Claim(s) 1, 3-7, 10, 12-13, 16-28, 30 and 34-39 is/are pending, with claim(s) 6-7, 16-21, 25-28 and 34-39 being withdrawn from consideration for being drawn to a non-elected invention and/or species.

Priority
For at least the reasons noted in prior Office action(s) (e.g., mailed 09/17/2019), claim(s) 1, 3-5, 10, 12-13, 22-24 and 30 are not entitled to the benefit of the parent 13/939,824 application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13 and claims dependent thereon, there is insufficient antecedent basis for the limitations "the first near-infrared (NIR sensor)" and "the second near-infrared (NIR sensor)" in view of Applicant's amendments. Claim 13 will be further discussed with the understanding that the above-noted limitations refer to the first sensor and second sensor, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-5 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0143656 A1 (previously cited, Manwaring) in view of US 2006/0258946 A1 (Hayano).
Regarding claims 1, 4, 22 and 23, Manwaring teaches and/or suggests a system/method comprising: 
a first sensor adapted to be placed proximate to a perfusion field of an artery receiving blood which emanates from the cranial cavity and configured for measuring pulsations of the artery receiving blood which emanates from the cranial cavity artery and generating first output signals (Fig. 1, first sensor 12 configured to measure an intracranial pulsatile perfusion flow from the subject; ¶ [0009] where intracranial pulsatile perfusion flow may be measured from a supraorbital artery of the subject); 
a second sensor adapted to be placed proximate to a perfusion field of an artery which does not receive blood emanating from the cranial cavity and configured for measuring pulsations of the artery which does not receive blood emanating from the cranial cavity and generating second output signals (Fig. 1, second sensor 14 configured to measure an extracranial pulsatile perfusion flow from the subject; ¶ [0042] where extracranial pulsatile perfusion flow measurements may be obtained from virtually any arterial location originating from outside of the cranium, such as arteries of the fingers, hands, arms, legs, and feet, arteries of the neck and head);
a processing subsystem responsive to the first and second output signals configured for determining intracranial pressure by determining a time delay for the pulsation signals to reach 
Manwaring further discloses extracranial pulsatile perfusion flow measurements can include a combination of measurements from the arteries of the fingers, hands, arms, legs, and feet, arteries of the neck and head and ECG measurements (¶ [0042]), suggesting at least one embodiment in which the method/system further comprises a third sensor configured for measuring electrical activity/signals and generating third output signals. However, Manwaring does not teach the processing system is configured for determining ICP by determining a time delay for the pulsation signals to reach different points on the human body using a first time lag between a peak of a signal from the first output signals to a peak of a signal from the third output signals and a second time lag between a peak of a signal from the second output signals to a peak of a signal from the third output signals and calculating the intracranial pressure based on the difference between the first time lag and the second time lag.
Hayano teaches/suggests a system/method comprising a first sensor adapted to be placed proximate to a perfusion field of an artery affected by an induced change in elasticity/compliance (¶ [0025]) configured for measuring pulsations of the artery and generating first output signals (Fig. 5, one of pulse wave sensors 54); a second sensor adapted to be placed proximate to a perfusion field of an artery not affected by an induced change in elasticity/compliance and configured for measuring pulsations of the artery and generating second output signals (Fig. 5, the other of pulse wave sensor 54); a third sensor configured to measure one or more physiological parameters of a human subject, such as electrical activity of the human, measuring electrical signals, and generating third output signals (Fig. 5, ECG 34); and a processing subsystem etc.) configured for determining a time delay for the pulsation signals to reach different points on the human body using a first time lag between a peak of a signal from the first output signals to a peak of a signal from the third output signals (¶ [0067] right pulse-wave conduction time PCTR which is a conduction time of a pulse wave from the heart to the right wrist measured on the basis of the ECG and right pulse wave signals) and a second time lag between a peak of a signal from the second output signals to a peak of a signal from the third output signals (¶ [0067] left pulse-wave conduction time PCTL which is a conduction time of a pulse wave from the heart to the left wrist measured on the basis of the ECG and right pulse wave signals) and determining the difference between the first time lag and the second time lag (¶ [0071] conduction time difference ΔPCT can be obtained by subtracting the time-corresponding right pulse-wave conduction time PCTR from the left pulse-wave conduction time PCTL calculated by the pulse-wave conduction time calculating means 88). Hayano teaches/suggests a time delay/phase difference between an artery wherein a response was induced is affected by both the expected response as well as systemic influences. Accordingly, Hayano discloses measuring a time delay between an ECG signal and first and second pulse wave locations enables a sensitive and specific assessment of a response in the artery where the response is expected (Abstract).
Manwaring discloses intracranial arterial pulsations are altered by intracranial pressure and brain compliance or stiffness, and such alterations in waveform manifest downstream in the course of the supraorbital artery (¶ [0038]). While Hayano ultimately utilizes measured time lags for a different purpose (e.g., assessing FMD response), Hayano at least suggests that these alterations in the supraorbital artery waveform as measured by Manwarng are similarly influenced by systemic changes as well as changes in ICP and/or brain compliance. Accordingly, it would have 
Regarding claims 3, 5 and 24, Manwaring as modified teaches/suggests the third sensor is placed on a torso of the human subject or distally from the heart, such as on the hand or forearm (Hayano, ¶ [0056] wherein any ECG method such as a bipolar limb lead and chest lead can be used). 

Claim(s) 10 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manwaring in view of Hayano as applied to claim(s) 1 and 22 above, and further in view of US 5,743,857 A (Shinoda).
Regarding claims 10 and 30, Manwaring as modified teaches/suggests the limitations of claims 1 and 22, as discussed above. Additionally, Manwaring as modified discloses ICP is determined based on a time/phase difference between the first output signals and the second output 
Shinoda teaches/suggests a method comprising determining a time lag between a peak of a signal from the first output signals and a peak of a signal from the second output signals and calculating the intracranial pressure based on the time lag (Fig. 2, obtaining the phase difference DCP by calculating a time difference between, e.g., an upper-peak point of a pulse of the pressure pulse wave and an upper-peak point of a corresponding pulse of the cuff pulse wave). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/method of Manwaring determining the time lag or phase difference between a peak of a signal from the first output signals and a peak of a signal from the second output signals as taught/suggested by Shinoda as a simple substitution of one known means/method for calculating a phase difference between waveforms for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manwaring in view of Hayano as applied to claim(s) 1 above, and further in view of WO 2009/029386 (previously cited, Swoboda) and US 2012/0232427 (previously cited, Bakema).
Regarding claim 12, Manwaring as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the system further includes a hand-held device configured 
Swoboda teaches/suggests providing a hand-held ICP monitoring device (pg. 5, lines 18-23).
Bakema teaches/suggests a hand-held device (Fig. 19, sensor array comprising a handle formed in a support structure to enable a user to grasp the sensor array and hold it in a proper location) configured to hold at least a first sensor and a second sensor in a spaced orientation, such that the first and second sensor are appropriately positioned for desired measurements (¶ [0031] where the support structure is configured to position sensors at appropriate locations on the living organism). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Manwaring to further include a hand-held device configured to hold the first sensor and the second sensor in a spaced orientation such that the first sensor is placed proximate the perfusion field of the artery receiving blood which emanates from the cranial cavity and the second sensor is placed proximate the artery which does not receive blood emanating from the cranial cavity in order to facilitate readily positioning the sensors at the appropriate locations (Bakema, ¶ [0031]), thereby enabling rapid, non-invasive measurement of ICP in an ambulatory setting (Swoboda, pg. 3, lines 26-28). 





Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manwaring in view of Hayano as applied to claim(s) 1 above, and further in view of Swoboda. 
Regarding claim 13, Manwaring as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the first sensor, the second sensor and the processing system are integrated into a hand-held device.
Swoboda teaches/suggests a system for monitoring ICP comprising a plurality of sensors (sensor portion 22, reference sensor 22a; pg. 7, lines 13-16; and a processing system are integrated into a hand-held device (pg. 5, lines 18-23, where the hand-held device comprises an analyzer 24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Manwaring with the first sensor, the second sensor and the processing system being integrated into a hand-held device as taught and/or suggested by Swoboda in order to enable rapid, non-invasive measurement of ICP in a serial ambulatory setting (Swoboda, pg. 3, lines 26-28).

Response to Arguments
Applicant's arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: see attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791